DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, line 2 recites “an actuator”. It is unclear as to whether or not this is referring to the same “an actuator” from claim 1 or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brocklin et al. (WO 2013/062516 A1) (hereinafter Brocklin) in view of Anderson et al. (US 2006/0250465 A1) (hereinafter Anderson).
Regarding claim 1, Brocklin teaches a fluid particle concentration detection device [fluid identification module 37 and sensor unit 15, which identify a characteristic of the fluid such as a concentration of ions in the fluid] (Para [0029], see Fig. 3), comprising: 
at least one electrode [sensor plate 15a] disposed within a fluidic passageway [channel 14 and/or ejection chamber 11] of a fluidic die [fluid ejection device 100, 200] (Para [0019-0020, 0033], see Figs. 1 and 2A); and 
control circuitry [21] to activate the electrode within the fluidic die to fire a pulse during sensing [generator unit may supply multi-frequency excitation signal to sensor unit 55, which may transmit the signal from the sensor plate 15a through the fluid] (Para [0032]) and activate an actuator within the fluidic die for fluidic ejection [ejection member 13 to selectively eject fluid] (Para [0019]), 
wherein an impedance sensed at the electrode corresponds to a particle concentration within the fluid [identify a characteristic of the fluid based on at least one detected impedance value; characteristic such as concentration of ions in the fluid, or the like] (Para [0029, 0032]).
Brocklin fails to teach wherein the pulse fired by the electrode during sensing is a non-nucleating pulse and wherein the pulse fired by the actuator during fluidic ejection is a nucleating pulse. Anderson teaches wherein nucleating pulses are generated in printheads only when ink ejection is desired, and wherein non-nucleating pulses are utilized when ejection is not desired in order to prevent nucleation (Para [0005]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brocklin with Anderson such that the electrode fires a non-nucleating pulse during sensing and wherein the actuator fires a nucleating pulse during fluidic ejection in order to eject fluid from the nozzle only when desired.
Regarding claim 2, Brocklin in view of Anderson as applied to claim 1 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid ejection chamber [ejection chamber 11] (Brocklin Para [0019], see Figs. 1-2).
Regarding claim 3, Brocklin in view of Anderson as applied to claim 1 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid channel [channel 14] (Brocklin Para [0032], see Fig. 5A).
Regarding claim 4, Brocklin in view of Anderson as applied to claim 1 above teaches the claimed invention, in addition to wherein the fluidic die is a fluid ejection die [fluid ejection device 100, 200] (Brocklin Para [0019]).
Regarding claim 5, Brocklin in view of Anderson as applied to claim 1 above teaches the claimed invention, in addition to wherein an impedance sensed by the electrode correlates with the particle concentration within the fluid [identify a characteristic of the fluid based on at least one detected impedance value; characteristic such as concentration of ions in the fluid, or the like] (Brocklin Para [0029, 0032]).
As best understood regarding claim 16, Brocklin in view of Anderson as applied to claim 1 above teaches the claimed invention, in addition to wherein the at least one electrode is disposed above the actuator within a fluid ejection chamber [sensor plate 15a disposed above ejection member 13 viewed in the ejection direction] (see Brocklin Fig. 2A).

Regarding claim 6, Brocklin teaches a fluidic device (see Abstract), comprising:
a fluid reservoir for storing a volume of fluid [fluid supply chamber 10] (Para [0019], see Fig. 1);
a fluidic die fluidically coupled to the fluid reservoir [fluid ejection device 100 including the fluid supply chamber 10] (Para [0019], see Fig. 1);
an electrode [sensor plate 15a] disposed within a fluidic passageway of the fluidic die [channel 14 and/or ejection chamber 11] (Para [0019-0020, 0033], see Figs. 1 and 2A); and
control circuitry [21] to activate the electrode within the fluidic die to fire a pulse during sensing [generator unit may supply multi-frequency excitation signal to sensor unit 55, which may transmit the signal from the sensor plate 15a through the fluid] (Para [0032]); and activate an actuator within the fluidic die for fluidic ejection [ejection member 13 to selectively eject fluid] (Para [0019]), 
wherein an impedance sensed at the electrode is proportional to a dispersion level of a solid within a fluid vehicle of the fluid [identify a characteristic of the fluid based on at least one detected impedance value; characteristic such as concentration of ions in the fluid, or the like; ionic concentrations of respective inks] (Para [0029, 0031-0032]).
Brocklin fails to teach wherein the pulse fired by the electrode during sensing is a non-nucleating pulse and wherein the pulse fired by the actuator during fluidic ejection is a nucleating pulse. Anderson teaches wherein nucleating pulses are generated in printheads only when ink ejection is desired, and wherein non-nucleating pulses are utilized when ejection is not desired in order to prevent nucleation (Para [0005]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brocklin with Anderson such that the electrode fires a non-nucleating pulse during sensing and wherein the actuator fires a nucleating pulse during fluidic ejection in order to eject fluid from the nozzle only when desired.
Regarding claim 7, Brocklin in view of Anderson as applied to claim 6 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid ejection chamber [ejection chamber 11] (Brocklin Para [0019], see Figs. 1-2).
Regarding claim 8, Brocklin in view of Anderson as applied to claim 6 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid channel [channel 14] (Brocklin Para [0032], see Fig. 5A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brocklin, as applied to claim 6 above, and further in view of Weidner et al. (EP 2952481 A1) (hereinafter Weidner).
Regarding claim 9, Brocklin in view of Anderson as applied to claim 6 above teaches the claimed invention, except for wherein a lower impedance corresponds to a higher particle concentration within the fluid; and a higher impedance corresponds to a lower particle concentration within the fluid. Weidner teaches monitoring of ion concentrations in fluid by utilizing an inversely proportional relationship between a measured value and the concentration of components desired to be monitored (Para [0043-0044], see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brocklin in view of Anderson with Weidner such that a lower impedance corresponds to a higher particle concentration within the fluid; and a higher impedance corresponds to a lower particle concentration within the fluid in order to monitor the particle concentration.

Allowable Subject Matter
Claims 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior art, Brocklin and Anderson, teach various limitations found in the claim, as described in the Office Action mailed on 21 January 2022 and the rejection of claims 1 and 6 above. The prior art fails to teach or provide motivation for determining a particle vehicle separation based on the fluid particle concentration level in of the fluid, in combination with the rest of the limitations found in the claim.
Regarding claims 11-15 and 17-20, they are dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861